DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 7,10-12,14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim4 is objected to because of the following informalities:  The claim depends on canceled claim3. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-2,4,7, 10-12, 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori et al US 2016/0156829(hereinafter Takamori) in view of Fujisawa JP 2013225733.
Regarding claim1, Takamori teaches a portable system for capturing images of a product from a series of fixed positions around the product, including:
(a) a control system including one or more processors in communication with data
Storage ([0051], computer includes a CPU functions as a controller and RAM/ROM);
(b) an actuator ([0051], actuator 13, fig. 2);
(c) a media capturing device coupled to the actuator 32([0052], image capturing unit 41 is a camera built in the mobile terminal 200), and
(d) a mount coupled to the actuator, the mount including an upper surface for
displaying the product thereon ([0047-0048], housing 12 includes actuator 13 and table 11 to place object/product to be imaged, fig. 2);
wherein said data storage includes a plurality of instructions stored thereon which, when executed by the one or more processors ([0051], application program held in the ROM), cause the system to perform the steps of.
(a) moving the actuator so as to locate the media capturing device in a first one of
said fixed positions with respect to the product displayed on the mount ([0048], [0050], controller controls the actuator 13 at a time to start the image capturing, [0063]);
(b) actuating the media capturing device to capture a first image of the product ([0048], [0050], controller controls the actuator 13 at a time to start the image capturing, [0063]);
(c) saving said image of the product in said data storage ([0065], captured image data stored in the memories); and
(d) repeating steps (a) to (c) for each successive fixed position in the series ([0042], [0063]); 
wherein the step of actuating the media capturing device to capture an image of the product includes the steps of
(a) the processor sending media capture instruction to the media capturing device
including:
(i) media capture settings ([0062-0063], [0098-0100], capturing condition setting); and
(ii)timer settings for when the media capture device is to capture the image ([0063], images captured intermittently that are continuous in a temporal and spatial manner);
(b} the media capturing device applying the media capture setting ([0062], image capturing control unit sets capturing conditions so as to photograph the object); and
(c) the media capturing device capturing the image of the product ([0062], executes image capturing by the image capturing unit 41);
; wherein the mount further includes a lighting system for illuminating the displayed product([0046], light source unit 15),  wherein, upon receipt of lighting instructions from the control system, the lighting system illuminates the displayed product while the media capturing device is capturing one or more images of the product([0049], control unit 16, [0051]command provides illumination conditions); and wherein the mount includes a turntable([0042], turntable 10), and wherein on receipt of a for rotating the displayed product from a fixed position to another fixed position to capture an image of the product from the another fixed position ([0042], rotating the turntable and capturing image,[0049]).
But does not teach  and Ma teaches  wherein the actuator is a robotic arm having at least 5 degrees of freedom for locating the media capturing device in one or more fixed position(s) around the product displayed on the mount, wherein the media capturing device is coupled to a distal end of the robotic arm so that the step of moving the actuator so as to locate the media capturing device in a fixed position includes moving the distal end of the robotic arm to the fixed position(see abs. image scanner system for 360 degree imaging comprising multi-joint arm  (see fig. 1-3) and a mobile imaging apparatus mount at the end of the arm)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the arm of Takemori with the robotic arm of Fujisawa in order to increase the working range of the device arm and reduce scan/imaging dead angle.

Regarding claim2, Takamori teaches the system of claim 1, wherein the series of fixed positions is a single fixed position ([0042], [0063]).

Regarding claim4, Takamori teaches the system of claim 3, wherein on receipt of a velocity instruction from the control system, the turntable rotates about an axis to rotate the product at a fixed velocity to allow the media capturing device to capture one or more images of the product from one or more fixed positions as it rotates ([0048], [0051], [0062], control signal includes command that provides the rotating direction and speed of the turntable10).

Regarding claim7, Takamori teaches the system of claim 1, wherein before the step of moving the actuator, the control systems performs motion planning for setting a path for the actuator to move from a first position to a second position ([0048], the actuator rotating direction and speed controlled by drive control unit).

Regarding claim10, Takamori teaches the system of claim 1, wherein after the step of actuating the media capturing device to capture the image of the product, the media capturing device sends data associated with the captured image for display to the user to one or more of the following:
(a) a display monitor, and
(b) a mobile computing device ([0062], [0064], displaying captured image on display unit of the mobile terminal 200, fig. 2).

Regarding claim11, Takamori teaches the system of claim 1, wherein the control system further includes a programable logic controller for causing the actuator to move upon receipt of actuator instructions from the one or more processors ([0048], drive control unit controls the actuator).

Regarding claim12, Takamori teaches the system of claim 11, wherein the programable logic controller further includes an application programming interface for communicating with the one or more processors of the control system ([0042-0043], [0050-0051]).

Regarding claim14, Takamori teaches the system of claim 1, wherein the control system further Includes a mobile computing device for receiving user instruction and communicating the user instruction to the one or more processors of the control system (fig. 2 mobile terminal 200, [0058], input/output unit of the mobile terminal is a touch panel having a function as a display and an operation unit, [0092]).

Regarding claim15, Takamori teaches the system of claim 14, wherein the data associated with the user instruction is used as an input to one or more of the following:
(a) actuator instruction;
(b) lighting instruction;
(c) media capture instruction; and
(d) turntable instruction ([0058], control signal input through input/output unit includes command to image capturing of the object, command to starts rotation of the turntable [0062], command that provides illumination conditions of the light source).

Regarding claim17, Takamori teaches the system of claim1, wherein after the step of saving captured image of the product in said data storage, the one or more processors post-processes the one or more captured images ([0043], [0058], processing captured image).
Claim16 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori in view of Ma as applied to claims 1-2,4,7, 10-12, 14-15, 17 above, and further in view of El Daher US 2015/0138320.
Regarding claim16, Takamori in view of  Ma teaches the system of claim 1, further including a light source (apparatus), wherein, when executed, said plurality of instructions stored in data storage cause the system to perform the step of sending an activation signal to the laser apparatus so as to project one or more beams onto the mount to allow a user to display the product at a location on the mount (Takamori: [0049-0051], light source units 15) but do not teach the light being  laser apparatus. However, El Daher teaches the use of laser with camera to scan an object ([0009], [0027] image captured with projected laser).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use laser light as in El Daher in the system of Sheffield in order to capture and create 360-degree model of an object accurately and efficiently.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.JP 2013-225733.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484